George, C. J.,
delivered the opinion of the court.
The plaintiff in error was convicted of manslaughter in the court below. He moved for a new trial, and also in arrest of judgment, both of which were refused. It is not seriously insisted in this court that there was error in refusing a new trial; and, upon an examination of the evidence, we are satisfied that the court acted properly in refusing it. The alleged error, in overruling the motion in arrest of judgment, is pressed here with great zeal and ability; and we have examined the record with the care that the importance of the case demands, aided by the very able arguments made on both sides. The motion in arrest is based on an alleged failure of the record to show that the indictment was properly returned into court. It was marked “filed” by the clerk on March 27,1873. The indictment was against P. H. and Thos. Cook, and in the entry of the return of it by the grand jury on the minutes at that term, it is stated to be an indictment against P. H. Cook, the other defendant. The plaintiff in error was not then arrested, and the clerk erased his name from the said entry on the minutes, so that it appeared to be an entry of an indictment found against P. H. Cook alone. This entry was *657repeated for several terms, and until after P. H. Cook was tried and acquitted. It appears that after this Thomas H. Cook, the plaintiff in error, was arrested; and then, in the notices of the case appearing on the minutes of the court, it is always entered as “ The State v. Thos. H. Cook,” but with the same number stated in the original entry of the return of the indictment. The defendant pleaded to the indictment at the January Term, 1880, and was thereupon tried and convicted, as before stated. There never was any other entry of the return of the indictment by the grand jury made on the minutes of the court than that made in March, 1873, and before alluded to. If it is conceded that this entry was insufficient, it does not follow that the motion in arrest should have been sustained.
The indictment was marked “filed” by the clerk at the time it was presented by the grand jury; and by the statute then existing, Code 1871, § 2795, an entry on the minutes of its return was prohibited until the defendant had been arrested and was in custody or on recognizance. It is further provided, by that section, that the entry of the return of the indictment may be made on the minutes of the court at any time after the appearance of the defendant. Under this statute it was in the power of the Circuit Court to have caused the entry to be made at the time the trial of the plaintiff in error took place in January, 1880, if the court deemed such entry necessary. While the indictment was pending in the court, marked “ filed,” as before stated, and with the power in the court to cause its return by the grand jury to be entered on the minutes, and while therefore it was a good and valid indictment under which the plaintiff in error might have been lawfully tried, the statute of Feb. 6,1878 (Acts 1878, p. 199), was passed. This statute provided that the filing of the indictment by the clerk should “ be evidence of the proper and legal return into court of such indictment.” It was therefore wholly unnecessary to have made any entry of its return on the minutes. There is nothing in the Act of 1878 to confine this part of it to indictments found after its passage; and it was entirely competent for the legislature to declare the effect of the filing of indictments which were found before its pas*658sage, in all cases wher'e an indictment, at the time of the passage of tbe act, was properly pending, and could be made operative by action of the court thereafter to be taken. If the indictment had been in such condition at the time of the passage of the Act of 1878, that it could not, by the law as it stood before its passage, be made a valid indictment, then the effect of this act, as a revivor of the indictment, would present a very different question, as to which we express no opinion.

Judgment affirmed.